Citation Nr: 1332651	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 2005 to January 2006, and on active duty from September 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2011, a statement of the case was issued in January 2012, and a substantive appeal was received in March 2012.  The Veteran was scheduled for a July 2013 hearing at the Board's central office, but subsequently canceled the appointment.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is appropriate as the current medical evidence of record inadequately addresses the nature and etiology of the Veteran's claimed condition.

The Veteran was afforded VA examinations in March 2010 and February 2012.  The March 2010 examiner diagnosed the Veteran with bilateral os trigonum, but offered no nexus opinion.  Furthermore, the examiner did not have the opportunity to review additional VA and service treatment records that have since been associated with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The February 2012 examiner had an opportunity to review the entire claims file, and found no diagnosable condition.  The examiner noted that the Veteran's symptoms did not match common symptoms of os trigonum, and flatly denied any evidence of os trigonum, which seems directly opposed to the X-ray evidence of os trigonum during the Veteran's March 2010 examination.  However, the examiner made no comment or opinion attempting to reconcile this inconsistency.  

Furthermore, a June 2010 Syracuse VAMC treatment record noted that the Veteran's symptoms may be indicative of mild early osteoarthritis, which could be related at least in part to prior physical activity.  However, the same record also noted no x-ray evidence of arthritis. Thereafter, an August 2011 treatment record included a positive nexus opinion for the Veteran's pain, but was not supported by rationale or a corresponding diagnosis.

Finally, the Board notes that, despite the RO's characterization, no medical evidence of record addresses whether the Veteran's condition is a congenital or developmental defect or disease.  The latter may be compensable, and the former is not.  Therefore, in light of this ambiguity and the lack of clarity in other medical evidence of record, the Board finds that remand for a new examination that clearly determines the nature and etiology of the Veteran's claimed disability is required prior to adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be examined by an appropriate medical doctor to determine the nature and likely etiology of all ankle disorders.  The claims file must be made available to, and reviewed in connection with, the examination.  The examiner should clearly report all ankle disorders found on examination, and should clearly indicate whether any such disorder is a congenital defect, a congenital disease, or an acquired disorder.
 
a. If a disorder is a congenital disease (as opposed to a congenital defect), the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such congenital disease increased in severity during service beyond the natural progression of the disease.

b. If a disorder is an acquired disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such acquired disorder was manifested during service or is otherwise causally related to service.

c. If no diagnosable disorders are found, the examiner should clearly reconcile such finding with the previous diagnoses, x-rays, and opinions from prior examiners.

The examiner should provide a clear rationale for all medical opinions provided.

2. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for bilateral ankle disability.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


